UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-07881 PineBridge Mutual Funds (Exact name of registrant as specified in charter) 399 Park Avenue, 4th Floor New York, New York 10022 (Address of principal executive offices) (Zip code) Robin C. Thorn 399 Park Avenue, 4th Floor New York, New York 10022 (Name and address of agent for service) (214) 365-5200 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2012 Date of reporting period:February 29, 2012 Item 1. Schedule of Investments. PineBridge Mutual Funds - US Small Cap Growth Fund Schedule of Investments (Unaudited) February 29, 2012 Security Description Shares Value Common Stocks - 94.6% Auto Components - 2.1% Fuel Systems Solutions, Inc.* $ Biotechnology - 2.4% Ardea Biosciences, Inc.* Incyte Corp. Ltd.* Chemicals - 3.4% ADA-ES, Inc.* Commercial Services & Supplies - 1.4% Encore Capital Group, Inc.* Communications Equipment - 5.2% Aruba Networks, Inc.* Finisar Corp.* Ixia* Construction & Engineering - 2.4% MasTec, Inc.* MYR Group, Inc.* Consumer Finance - 1.7% First Cash Financial Services, Inc.* Electrical Equipment - 2.0% Thermon Group Holdings, Inc.* Electronic Equipment, Instruments & Components - 2.0% Maxwell Technologies, Inc.* Energy Equipment & Services - 6.0% Hornbeck Offshore Services, Inc.* Mitcham Industries, Inc.* OYO Geospace Corp.* RigNet, Inc.* Health Care Equipment & Supplies - 5.5% NxStage Medical, Inc.* Staar Surgical Co.* Zoll Medical Corp.* Health Care Providers & Services - 1.8% HMS Holdings Corp.* Household Durables - 1.3% Skullcandy, Inc.* Insurance - 1.8% Amtrust Financial Services, Inc. Internet Software & Services - 7.7% comScore, Inc.* Liquidity Services, Inc.* Perficient, Inc.* SPS Commerce, Inc.* IT Services - 2.2% Cardtronics, Inc.* Machinery - 6.7% Chart Industries, Inc.* Robbins & Myers, Inc. Valmont Industries, Inc. Wabash National Corp.* Media - 1.0% Cinemark Holdings, Inc. Metals & Mining - 1.1% Universal Stainless & Alloy* Oil, Gas & Consumable Fuels - 3.9% Rosetta Resources, Inc.* Triangle Petroleum Corp.* Pharmaceuticals - 7.5% Akorn, Inc.* Jazz Pharmaceuticals PLC* Questcor Pharmaceuticals, Inc.* Professional Services - 1.9% Mistras Group, Inc.* Semiconductors & Semiconductor Equipment - 6.5% Cavium, Inc.* Ceva, Inc.* Silicon Image, Inc.* Silicon Motion Technology Corp. -ADR* Software - 7.0% Allot Communications Ltd.* Glu Mobile, Inc.* Tangoe, Inc.* Specialty Retail - 5.1% Body Central Corp.* The Finish Line, Inc. Textiles, Apparel & Luxury Goods - 3.9% Steven Madden Ltd.* Vera Bradley, Inc.* Trading Companies & Distributors - 1.1% DXP Enterprises, Inc.* Total Common Stocks (Cost $12,172,815) Short Term Investment - 5.6% Money Market Fund - 5.6% Fidelity Institutional Money Market Fund - Government Portfolio, 0.01% # Total Short Term Investment (Cost $837,364) Total Investments (Cost $13,010,179) -100.2% Liabilities in Excess of Other Assets - (0.2)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt # Seven-day yield as of February 29, 2012. Securities are classified using the Global Industry Classification Standard (GICS®). GICS® was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the PineBridge Mutual Funds. The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - US Micro Cap Growth Fund Schedule of Investments (Unaudited) February 29, 2012 Security Description Shares Value Common Stocks - 96.8% Aerospace & Defense - 2.0% Astronics Corp.* $ Auto Components - 4.0% Amerigon, Inc.* Fuel Systems Solutions, Inc.* Biotechnology - 3.0% Ardea Biosciences, Inc.* Exact Sciences Corp.* Chemicals - 9.3% ADA-ES, Inc.* GSE Holding, Inc.* KMG Chemicals,Inc. TOR Minerals International, Inc.* Commercial Services & Supplies - 2.6% Encore Capital Group, Inc.* Ennis, Inc. Communications Equipment - 4.3% Oclaro, Inc.* PC-Tel, Inc. Procera Networks, Inc.* Construction & Engineering - 1.8% MYR Group, Inc.* Diversified Telecommunication Services - 1.0% Towerstream Corp.* Electrical Equipment - 2.1% Thermon Group Holdings, Inc.* Electronic Equipment, Instruments & Components - 1.9% Maxwell Technologies, Inc.* Energy Equipment & Services - 7.5% Mitcham Industries, Inc.* OYO Geospace Corp.* Pioneer Drilling Co.* RigNet, Inc.* Food & Staples Retailing - 1.6% The Chefs' Warehouse, Inc.* Health Care Equipment & Supplies - 7.3% Cerus Corp.* Endologix, Inc.* ICU Medical, Inc.* Staar Surgical Co.* Synergetics USA, Inc.* Health Care Technology - 0.2% Greenway Medical Technologies* Household Durables - 1.3% Skullcandy, Inc.* Internet Software & Services - 7.7% Brightcove, Inc.* Perficient, Inc.* SPS Commerce, Inc.* support.com, Inc.* TechTarget, Inc.* IT Services - 1.0% Virtusa Corp.* Machinery - 3.4% Graham Corp. Wabash National Corp.* Metals & Mining - 1.6% Universal Stainless & Alloy* Oil, Gas & Consumable Fuels - 1.9% Triangle Petroleum Corp.* Pharmaceuticals - 2.4% Akorn, Inc.* Pernix Therapeutics Holdings* Professional Services - 2.0% Mistras Group, Inc.* Semiconductors & Semiconductor Equipment - 6.7% Ceva, Inc.* Mindspeed Technologies, Inc.* Silicon Image, Inc.* Silicon Motion Technology Corp. -ADR* Software - 11.1% Allot Communications Ltd.* Callidus Software, Inc.* Glu Mobile, Inc.* Mitek Systems, Inc.* Tangoe, Inc.* Specialty Retail - 6.2% Body Central Corp.* Cache, Inc.* Shoe Carnival, Inc.* Trading Companies & Distributors - 2.9% DXP Enterprises, Inc.* Total Common Stocks (Cost $54,297,330) Short Term Investment - 4.5% Money Market Fund - 4.5% Fidelity Institutional Money Market Fund - Government Portfolio, 0.01% # Total Short Term Investment (Cost $2,905,364) Total Investments (Cost $57,202,694) -101.3% Liabilities in Excess of Other Assets - (1.3)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depository Receipt # Seven-day yield as of February 29, 2012. Securities are classified using the Global Industry Classification Standard (GICS®). GICS® was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the PineBridge Mutual Funds. The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - US 25 Equity Fund Schedule of Investments (Unaudited) February 29, 2012 Security Description Shares Value Common Stocks - 89.5% Aerospace & Defense - 3.7% Honeywell International, Inc. $ Air Freight & Logistics - 3.8% United Parcel Service, Inc. - Class B Capital Markets - 1.0% Affiliated Managers Group, Inc. * Chemicals - 2.0% Ecolab, Inc. Commercial Banks - 3.4% Huntington Bancshares, Inc. Computers & Peripherals - 15.2% Apple, Inc.* EMC Corp.* Hewlett-Packard Co. SanDisk Corp.* Consumer Finance - 5.8% Capital One Financial Corp. Insurance - 3.6% ACE Ltd. Leisure Equipment & Products - 3.9% Mattel, Inc. Life Sciences Tools & Services - 3.8% Agilent Technologies, Inc.* Media - 4.0% Discovery Communications, Inc.* Oil, Gas & Consumable Fuels - 15.0% Hess Corp. Marathon Oil Corp. Pharmaceuticals - 11.3% Mylan, Inc.* Pfizer, Inc. Software - 3.7% Informatica Corp.* Textiles, Apparel & Luxury Goods - 1.8% Coach, Inc. Trading Companies & Distributors - 7.5% WW Grainger, Inc. Total Common Stocks (Cost $2,977,603) Short Term Investment - 8.6% Money Market Fund - 8.6% Fidelity Institutional Money Market Fund - Government Portfolio, 0.01% # Total Short Term Investment (Cost $310,192) Total Investments (Cost $3,287,795) -98.1% Other Assets in Excess of Liabilities - 1.9% TOTAL NET ASSETS - 100.0% $ * Non-income producing security. # Seven-day yield as of February 29, 2012. Securities are classified using the Global Industry Classification Standard (GICS®). GICS® was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the PineBridge Mutual Funds. The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. PineBridge Mutual Funds - Merger Arbitrage Fund Schedule of Investments (Unaudited) February 29, 2012 Security Description Shares Value Common Stocks - 44.4% Aerospace & Defense - 8.7% Goodrich Corp. $ Chemicals - 3.1% Solutia, Inc. Communications Equipment - 6.3% Motorola Mobility Holdings, Inc.* Consumer Finance - 1.0% Advance America Cash Advance Centers, Inc. Electrical Equipment - 2.0% Thomas & Betts Corp.* Insurance - 7.8% Delphi Financial Group, Inc. - Class A Multi-Utilities - 2.0% CH Energy Group, Inc. Semiconductors & Semiconductor Equipment - 2.8% Novellus Systems, Inc.* Software - 10.7% Convio, Inc.* Taleo Corp. - Class A* Total Common Stocks (Cost $2,217,301) Short Term Investments - 57.1% Money Market Fund - 51.1% Fidelity Institutional Money Market Fund - Government Portfolio, 0.01% # U.S. Treasury Bills - 6.0% Principal Amount 0.07%, 5/10/2012 ^@ $ 0.08%, 5/24/2012 ^@ Total Short Term Investments (Cost $2,862,693) Total Investments (Cost $5,079,994) -101.5% Liabilities in Excess of Other Assets - (1.5)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. # Seven-day yield as of February 29, 2012. ^ Rate shown is the annualized yield to maturity. @ All or a portion of this security is segregated as collateral for securities sold short. Securities are classified using the Global Industry Classification Standard (GICS®). GICS® was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the PineBridge Mutual Funds. The cost basis of investments for federal income tax purposes at February 29, 2012 was as follows+: Tax cost of investments $ Gross tax unrealized appreciation Gross tax unrealized depreciation ) Net tax unrealized appreciation $ + Because tax adjustments are calculated annually, the above table does not reflect the tax adjustments. PineBridge Mutual Funds - Merger Arbitrage Fund Schedule of Securities Sold Short (Unaudited) February 29, 2012 Security Description Shares Value Common Stocks - 3.5% Chemicals - 0.7% Eastman Chemical Co. $ Semiconductors & Semiconductor Equipment - 2.8% Lam Research Corp. Total Common Stocks (Proceeds $180,836) Total Securities Sold Short (Proceeds $180,836) - 3.5% $ Securities are classified using the Global Industry Classification Standard (GICS®). GICS® was developed by and/or is the exclusive property of MSCI and S&P and has been licensed for use by the PineBridge Mutual Funds. Significant Accounting Policies Investment Valuation. The investment policy of the Funds is to value investments at market value. Each Fund's securities, except short term investments with remaining maturities of 60 days of less, use the last quotedtrading price or official closing price as market value and are generally classified within Level 1 of the fair value hierarchy.For non-NASDAQ listed securities, the Funds use the price quoted by the exchange on which the security is primarily traded and are generally classified within Level 1.For NASDAQ equity securities, the Funds use the NASDAQ official closing price and are generally classified within Level 1.Unlisted securities and listed securities which have not been traded on the valuation date are valued at the last price bid and are generally classified within Level 2.In the event such market quotations are not readily available or are not reliable, fair value will be used to value the Funds. Fair valued securities are determined in good faith under procedures adopted by the Board of Trustees. Short term investments with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value and are generally classified within Level 2. Investments in registered investment companies that are money market funds are valued at the end of day net asset value and are generally classified within Level 1. Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to establish classification of fair value measurements for disclosure purposes and is intended to maximize the use of observable market data and minimize the use of unobservable inputs. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability and are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions market participants would use in pricing the asset or liability and based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an active market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar date. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following table summarizes the Funds' investments as of February 29, 2012: US Micro Cap Growth Fund US Small Cap Growth Fund US 25 Equity Fund Merger Arbitrage Fund Investments Level 1 Common Stocks * $ Money Market Funds Total Level 1 Level 2 U.S. Treasury Bills - - - Level 3 - Total Investments $ Securities Sold Short Level 1 Common Stocks * $
